Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 1 of 14

jus

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES EQUAL EMPLOYMENT _ )
OPPORTUNITY COMMISSION, )
) CIVIL ACTION NO. 5
Plaintiff, } 2
) COMPLAINT 19 4
VS. )
) JURY TRIAL DEMANDED
SERVICE CASTER CORPORATION, )
)
Defendant. )
)
)
NATURE OF THE ACTION

 

This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil
Rights Act of 1991, each as amended, to correct unlawful employment practices on the bases of
national origin (Puerto Rican), religion (Pentecostal), and retaliation and to provide appropriate
relief to a class of workers who were adversely affected by such practices. As alleged with
greater particularity below, Defendant violated Title VIT when it discriminated against Charging
Parties Vicente Sepulveda, Hiram Santana, and Fredymar Perez by subjecting them to a hostile
work environment and disparate treatment because of their national origin and religion, and
unlawfully retaliated against them.

JURISDICTION AND VENUE

1, Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
1343, and 1345. This action is authorized and instituted pursuant to Section 706((1) and (3) of
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title

VIP’) and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 198 1a.

 

 
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 2 of 14

2. The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Eastern District of Pennsylvania.
PARTIES

3. Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is
the agency of the United States of America charged with the administration, interpretation, and
enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1)
and (3) of Title VII, 42 U.S.C. §§ 2000e-5()(1) and (3).

4. At all relevant times, Defendant, Service Caster Corporation, a Pennsylvania
corporation headquartered in West Reading, Pennsylvania, has been doing business in West
Reading, Pennsylvania, and continuously has had at least 15 employees.

5. At all relevant times, Defendant continuously has been an employer engaged in an
industry affecting commerce under Sections 701(b), (g), and (h) of Title VU, 42 U.S.C. §§
2000e(b), (g), and (h).

6. Defendant is a caster supplier that manufactures and sells over 40,000 different
combinations of casters and wheels at its plant in West Reading, Pennsylvania.

ADMINISTRATIVE PROCEDURES

7. More than thirty days prior to the institution of this lawsuit, Charging Parties
Vicente Sepulveda, Hiram Santana, and Fredymar Perez filed charges of discrimination that were
dual-filed with the Commission alleging violations of Title VII by Defendant.

8. On September 24, 2018, the Commission issued to Defendant Letters of
Determination and, on August 28, 2019, the agency issued Amended Letters of Determination

finding reasonable cause to believe that Title VII was violated and inviting Defendant to join
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 3 of 14

with the Commission in informal methods of conciliation to endeavor to eliminate the unlawful
employment practices and provide appropriate relief.

9, The Commission engaged in communications with Defendant to provide
Defendant the opportunity to remedy the discriminatory practices described in the Letters of
Determination.

10. The Commission was unable to secure from Defendant a conciliation agreement
acceptable to the Commission.

1h, On September I1, 2019, the Commission issued to Defendant Notices of Failure
of Conciliation advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

 

12. All conditions precedent to the institution of this lawsuit have been fulfilled.
STATEMENT OF CLAIM
13. Since at least 2015, Defendant engaged in unlawful employment practices in

violation of Section 703(a) of Title VII, 42 U.S.C. § 2000e-2(a), by subjecting Charging Parties
to a hostile work environment and disparate treatment because of national origin and religion.

These unlawful practices include, but are not limited to, the following:

a. In or about February 2014, Defendant hired Jenry Arias as an assembler.

b. Arias is of Colombian national origin and his religion is Roman Catholic.

C. In or about September 2014, Defendant promoted Jenry Arias to Plant
Manager.

d. As Plant Manager, Arias was responsible for managing plant personnel,

including assemblers and assembly line supervisors.
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 4 of 14

e. As Plant Manager, Arias had responsibility for, among other things,
hiring, training, selecting and managing work assignments, managing time and attendance,
denying or granting leaves of absence, transferring, disciplining, and firing assemblers and
assembly line supervisors.

f. As Plant Manager, Arias reported to and was directly supervised by
Defendant’s President and owner, Ronald Manz.

g. Charging Parties Sepulveda, Santana, and Perez are of Puerto Rican
national origin and they are Pentecostal.

h. In August 2015, Charging Party Sepulveda began performing work for
Defendant as an assembler. In June 2016, Sepulveda began working for Defendant as an
assembly line supervisor and he held that position until his termination in March, 2018.

1. In June 2017, Charging Party Santana began performing work for
Defendant as an assembier and he held that position until the termination of his employment
and/or assignment in November, 2017.

}. In June 2017, Charging Party Perez began performing work for Defendant
as an assembler and he held that position until the termination of his employment and/or
assignment in February, 2018.

k. During the course of their employment, Arias routinely subjected
Charging Parties to an unlawful hostile work environment based on national origin and religion,
by subjecting them to offensive and unwelcome derogatory remarks about persons of Puerto
Rican national origin, including but not limited to the following: that they are “filthy,” drug-
addicted, welfare recipients; that they are “lazy” and do not like to work; that when they move

into a community they devalue it and render it “bad” and undesirable; that they are so
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 5 of 14

undesirable and worthless that they “deserved” to experience the devastating effects of
hurricanes, such as Hurricane Maria; and that Puerto Rican males come from and create
dysfunctional families. Additionally, Arias subjected them to offensive and unwelcome
derogatory remarks about Pentecostal persons, including but not limited to the following: that
Pentecostalism is a disgusting “cult,” whose followers “talk shit” about the Virgin Mary who
they believe was “fucking Joseph”; referring to his own religion, Catholicism, as the one “true”
religion; and falsely accusing Charging Parties of talking about religion in the workplace while
allowing other non-Pentecostal employees/workers to engage in religious discussions; and other
adverse action taken against Charging Parties.

1. The hostile work environment culminated in tangible employment action
against Charging Parties, such as, for example, suspension without pay, reduced hours, reduced
assignments, denial of superior assignments, reduced responsibilities, denial of overtime, and
termination of employment or assignment.

m. Defendant subjected Charging Parties to disparate treatment based on
national origin and religion, such as, for example, delayed responses to leave requests,
suspension without pay, reduced hours, reduced assignments, denial of superior assignments,
exclusion from meetings, reduced responsibilities, denial of overtime, and termination of
employment or assignment.

14. Since at least 2015, Defendant engaged in unlawful retaliation in violation of
Section 704(a) of Title VII, 42 42 U.S.C. § 2000e-3(a).

a. Charging Parties engaged in protected activities when they, for example:

opposed or complained about the national origin and religious harassment and disparate

treatment specified in Paragraph 13 above, including, but not limited to, telling Arias that they
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 6 of 14

did not like what he was saying about their national origin or religion and asking him to stop or
otherwise showing that they did not welcome his comments and actions and complaining to
Manz; participated in an employment discrimination proceeding by filing charges of
discrimination; and associated with others who had engaged in protected activity.

b. Defendant unlawfully retaliated against Charging Parties because they
engaged in protected activity by taking action that a reasonable worker/employee would find
materially adverse or that would dissuade a reasonable worker/employee from making or
supporting a charge of discrimination, including, but not limited to, continued harassment;
excluding from meetings and otherwise withholding production information; criticizing,
threatening, and intimidating them for filing charges; denying overtime; reducing work hours;
reducing pay; denying superior assignments; coercing them into signing documents that they did
not understand or did not agree with; and termination of employment or assignment.

15. The effect of the practices complained of in Paragraphs 13 and 14 above has been
to deprive Charging Parties of equal employment opportunities and otherwise adversely affect
their status as an employee because of their national origin (Puerto Rican), religion (Pentecostal),
and in retaliation all in violation of Title VIL

16. The unlawful employment practices complained of in Paragraphs 13 and 14 above
were intentional.

17. The unlawful employment practices complained of in Paragraphs 13 and 14 above
were done with malice or with reckless indifference to the federally protected rights of Charging

Parties.
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 7 of 14

18. Defendant is liable for the unlawful employment practices complained of in
Paragraphs 13 and 14 above as an employer as defined by the applicable law or, in the
alternative, as a third-party that interfered with an existing employment relationship.

PRAYER FOR RELIEF

Wherefore, the Commission respectfully requests that this Court:

A. Grant a permanent injunction enjoining Defendant, its officers, agents, servants,
employees, attorneys, and all persons in active concert or participation with it, from engaging in
national origin and religious harassment and retaliation.

B. Order Defendant to institute and carry out policies, practices, and programs which
provide equal employment opportunities for Puerto Ricans and Pentecostals, and those who have
availed themselves of Title VII protected activities and that eradicate the effects of its past and
present unlawful employment practices.

C. Order Defendant to make whole Charging Parties by providing appropriate
backpay with prejudgment interest, in amounts to be determined at trial, and other affirmative
relief necessary to eradicate the effects of its unlawful employment practices, including, but not
limited to, instatement and reinstatement.

D. Order Defendant to make whole Charging Parties by providing compensation for
past and future pecuniary losses resulting from the unlawful employment practices described
above, in amounts to be determined at trial.

E. Order Defendant to make whole Charging Parties by providing compensation for
past and future nonpecuniary losses resulting from the unlawful practices described above, in

amounts to be determined at trial.

 
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 8 of 14

F, Order Defendant to pay punitive damages for its malicious and reckless conduct,
as described in paragraphs above, in amounts to be determined at trial.

G, Grant such further relief as the Court deems necessary and proper in the public
interest.

H. Award the Commission its costs of this action.

JURY TRIAL DEMAND
The Commission requests a jury trial on all questions of fact raised by its Complaint.
Respectfully submitted,

U.S. EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
Washington, D.C.

SHARON FAST GUSTAFSON
General Counsel

GWENDOLYN Y. REAMS
Associate General Counsel

MUGEN. [lerappR/ Bde

DEBRA LAWRENCE “
Regional Attorney, Philadelphia District Office

ilowee Ih tly) Feb
KATE NORTHRUP a
Supervisory Trial Attorney, Baltimore Field Office

kate, northrup@eeoc.zov

U.S. EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION

Baltimore Field Office

George H. Fallon Federal Building

31 Hopkins Plaza, Suite 1432

Baltimore, MD 21201

Tel. (410) 209-2722

 

 

Yi oo. . ta i : a. a ”
Nikerse Tih, tad
MELANIE M. PETERSON
Senior Trial Attorney, Philadelphia District Office

 

 
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 9 of 14

melanie.peterson@ieeoc. cov
EEOC Philadelphia District Office
801 Market Street, Suite 1300
Philadelphia, PA 19107-3127

Tel. (267) 589-9759

 
Lp ye
ago pS
JS44 (Rev. 02/19) Ao

Gases:19-cv-04525-E@ Gy HOCIHTR SHREI 20/19 Pagel 10-of v4

heh bene
The JS 44 civil cover sheet and the information contained herem neither replace nor supplement the filiag and service of pleadings or other papers as required by kaw, except as
provided by local niles of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)

L (a) PLAINTIFFS DEFENDANTS
County of Residence of First Listed Defendant

U.S, EEOC Service Caster Corporation
(IN ELS. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
HITE TRACT OF LAND ENVOLVED.

 

(b) County of Residence of First Listed Plaintife
(EXCEPT EIN CS. PLAINTIFF CASES)

 

 

NOTE:

(c) Attomevs (Firm Name, Address, and Telephone Manher) Alttomeys (ff Known)

Melanie M. Peterson, Sr. trial Attorney, U.S. EEOC, 801 Market Street,
Philadephia, PA 19107

 

 

ii. BASIS OF FURISDICTION {Place an “X" lt One Bax Only) Tl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
{For Diversity Cases Onhy) and One Boy for Defendant)
21 US. Government M3 Federal Question PTF DEF PIF DEF
Plaintift (E28, Government Nota Pary) Chizen of This State a] Fl Tncorporated ur Principal Place O4 a4
of Business fn This State
Oz US. Government Td Diversity Citizen of Another State cr 2 2 [Incorporated end Principal Place ms O08
Defendant Cidicate Citizenship of Parties in ham Hf) of Business [n Aaother State
Citizen or Subject ofa a3 1 3 Foreign Nation F6 16
Forign Country

 

 

Click here for: Nature of Suit Code Deseriplions.
BANKRUPTCY OTHER STATUTES |

TV. NATURE OF SUIT ¢Ptace an “x” in One Box Only)
i CONTRACT. TORTS

 

FORFEITURE/PENALTY.

 

 

 

O L1O Insumince PERSONAL INJURY PERSONAL INJURY 71625 Drug Related Scizure 1 422 Appeal 28 USC 1358 3 375 False Claims Aci
i] 120 Marine F310 Airplane £1 365 Personal [njury - of Property 21 USC 8810 | 423 Withdrawal 4 376 Qui Fam (31 £ISC
T7130 Miller Act F415 Airplane Product Product Liability TF 690 Other 28 USC £57 3729(a))
140 Negotiable Instrument Liability 367 Health Care’ F400 State Reapportionment
i £50 Recovery of Overpayment | 7 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS F400 Antitrust

& Enforcement of Judement Slander Personal Lajury 7 $20 Copyrights 3 430 Banks and Banking

J 330 Patent

7 $35 Patent - Abbrevialed
New Drug Application

840 Trademark

7 450 Commerce

4 460 Deportation

7 470 Racketeer [Influenced and
Corrupt Organizations

lA

Product Liability
7 368 Asbestos Personal

Injury Product

Liability 4

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans}

71330 Federal Employers’
Linbility

“7 340 Marine

77 3-45 Marine Product

 

 

1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran's Benefits 71350 Motor Vehicle O 370 Other Frand 1 710 Fair Labor Standards A 861 HEA (L395 ff) 7) 485 Telephone Consumer
7 160 Stockholders’ Suits F355 Motor Vehicle 41371 Touth in Lending Act 1 862 Black Lung (923) Protection Act
7 £90 Other Contract Product Liability 1 380 Other Personal 7 720 Labor’Management 7 363 DIWCDIWW {403(2)) 13 490 Cable‘Sat TV
(195 Contract Product Liability | 4 360 Other Personal Properly Damage Relations 4 864 SSID Title XVI J 350 Securities ‘Cammadities’
7 7410 Railway Labor Act 7 865 RSI (405¢4)) Exchange

196 Franchise 7 385 Property Damage

Injury

 

 

 

 

 

 

71 362 Personal [njury - Product Liability 4 751 Family and Medical 7 890 Other Statutory Actions
Medical Malpractice Leave Act 289! Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETIFIONS |9 790 Other Labor Litivation FEDERAL TAX SUITES 4 893 Environmental Matters
(i 210 Land Condemnation 3 440 Other Civil Rights Yabeas Carpus: 41791 Employee Retirement TT 870 Taxes (2,5. Plaintiff 3 895 Freedom of Enformation
47 220 Foreclosure 4441 Voting 463 Alien Detaiaee Income Security Act or Defendant} Act
CF 230 Rent Lease & Ejectment 20442 Employment OU 510 Motions to Vacate 871 IRS-Third Party oF 396 Arbitration
240 Torts to Land 7 443 Housing’ Sentence 26 USC 7609 J 899 Administrative Procedure
11 245 Tort Product Liability Accommodations =F 530 General ActReview or Appeal of
& 290 All Other Real Property 21 445 Amer. w*Disabilities -] 535 Death Penalty INIMIGRATION Agency Decision
Employment Other: J 462 Naturalization Application TF 950 Constitutionaiity of
77 446 Amer, w:Disabilities - [J 540 Mandamus & Other =} 465 Other bomigration State Statutes
Other “4 550 Civil Rights Actions
FANS Education 1 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an "XN" iit One Box Only}

1 Original 12 Removed from CFHo3)) Remanded from Fad Reinsiatedor [1 5 Transferred trom 6 Multidistrict 8 Mullidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifi) Transfer Direct File

 

Cite the U.S. Civil Statute under which i are filing (Do not cite jurisdictional statutes nutess diversity):

Title VIL, 42 U.S.C. § 2000e-2(a) and 2000e-3(a)

Brief description of cause: . — /
National origin and religious harassment and disparate treatment and retaliation under Title VIt

O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

VI. CAUSE OF ACTION

 

Vil. REQUESTED IN

 

 

COMPLAINT: UNDER RULE 23, E.R.Cv.P. JURY DEMAND: =f Yes CNo
VITL. RELATED CASE(S) ; ;

IF ANY (See instructions): Gr a DOCKET NUMBER SEP 30 2019
DATE SIGNATURE GF ATFORNEY OF RECORD
09/30/2019 /s/Melanie M. Peterson Oder 7g h tha

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. FUDGE
ISH Reverse (Rev. 0219 ase 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 11 of 14

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket shect. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

Lfaj

{b)

(c)

AL

IIT,

IV.

VIL

VIL

VIL

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government ageney, use
only the full name ar standard abbreviations. 1f the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and tiéle.

County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In fand
condemnation cases, the county of residence of the "defendant" is the focation of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attomey of record. If there are several attomeys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a}, F.R.Cv.P., whieh requires that furisdictions be shown in pleadings. Place an 7X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C, 1345 and (348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In eases where the U.S. isa party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship, (4) This refers to suits under 28 U.S.C. £332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section II below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed tf diversity of citizenship was indicated above, Mark this
section for each principal party.

Nature of Suit. Place an"X" in the appropriate box. Ef there are multiple nature of suil codes associated with the case, pick the nature of suit code
that ts most applicable, Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1} Cases which originate in the United States district courts.

Removed trom State Court, (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 US.C,, Seetion 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.

Remstated or Reopened. (4} Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the distriet under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case és filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical reeords and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity, Example: U.S. Civél Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.RCv.P,
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 iy used to reference related pending cases, ifany, If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature, Date and sign the civil cover sheet.

 

 
Case 9Q.9-0v-04525-EG Sr RGMRTdIPELERIPOS Page 12 of 14
Se

FOR THE EASTERN DISTRICT OF PENNSYLVANIA q 9) & 5 5

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintif? 801 Market Street, Suite 1300, Philadelphia, PA 19107

 

Address of Defendant: Riverfront Business Center, 9 South First Avenue, West Reading, PA 19611

 

Place of Accident, Incident or Transaction: Same - plant

 

 

RELATED CASE, IF ANY: \(
N/A

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No [|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes | | No [ |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes {| No [ |
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [|
case filed by the same individual?

I certify that, to my knowledge, the within case Dis / is not related to any case now pending or within one year previously terminated action in
this court except as noted above,

pares YS 20/4 NetareoM ters? _pN 2958 Iy3

Atlorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable}

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
LJ 1. Indemnity Contract, Marine Contract, and AH Other Contracts L] i. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal injury im 3. Assault, Defamation
C1 4. Antitrust (] 4 Marine Personal Injury
F1 5. Patent fF] 5. Motor Vehicle Personal Injury
Cl 6. Labor-Management Relations Ej 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
(] 8. Habeas Corpus ['] 8. Products Liability — Asbestos
["] 9. Securities Act(s) Cases (i 2%  Altother Diversity Cases
E] £0. Social Security Review Cases (Please specifi):
CJ 11. All other Federal Question Cases
(Please specifi):
ARBITRATION CERTIFICATION

(The effect of this certification is to remave the case Jrom eligibility for arbitration.)

I, Melan ie M. Peterson , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,006.00 exclusive of interest and costs:

Relief other than monetary damages is sought. - SEP 4 q 2019

| NY 2958163

Attorney 1D. # Gif applicable)

  

parr, 09/30/2019 SMe teokhh wih

A iF
bP iS K édignibdle if dps
Aftorney-at-Law / Pro Se Plaintiff

   

AA Le

 

NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (37201 8)

 

 
pe QI9-cv-04525-EGS Document 1 Filed 09/30/19 Page 13 of 14

J

IN ‘THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

CIVIL, ACTION
y 440 eel ors Ap tgs
hy im Ay) 4588
NO.

in accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the lime of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plainaff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255, ( )

(b) Social Security -- Cases requesting review ofa decision of the Secretary of Health
and Human Services denying plaintiff Soctal Security Benefits. ( )

(c) Arbitration ~ Cases required to be designated for arbitration under Local Civil Rule $3.2. (— )

(d) Asbestas — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(¢) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases, ) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. be)
Fisol2ore — (aie M esap 7 E60¢
Date Attorney-at-law Attorney for
AEF SAG -FFEG (li Mee DRAW OR OC, FeV
J
Telephone FAX Number k-Mail Address “

(Civ. 660) 10/02

sep 30 2018

 
Case 5:19-cv-04525-EGS Document1 Filed 09/30/19 Page 14 of 14

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases (o tracks (a) through (d) based on the initial pleading,

(b) In all cases not appropriaic for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Managemeut. In the event thal a defendant does not agree with the plaintiff regarding said
desipnation, thal defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned,

(c} ‘The court may, on ils own initialive or upon the request of any party, change the track
assignment of any case at any lime.

(d) Nothing in this Plan is intended to abrogate or Simit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan ts intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECTAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (ec) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as “complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manuat for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See $0.£ of the
first manual, Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence, (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Contplex Litigation
second, Chapter 33.

 

 
